     Case 2:21-cv-02927-CAS-GJS Document 20 Filed 04/06/21 Page 1 of 3 Page ID #:1829




1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10                                          Western Division
11
12       SECURITIES AND EXCHANGE                      Case No. 2:21-cv-02927-CAS-GJSx
         COMMISSION,
13                                                    [PROPOSED] ORDER RE
                        Plaintiff,                    PLAINTIFF SECURITIES AND
14                                                    EXCHANGE COMMISSION’S EX
                 vs.                                  PARTE APPLICATION TO UNSEAL
15                                                    THE COMPLAINT AND ASSET
                                                      FREEZE APPLICATION
         ZACHARY J. HORWITZ; AND
16       1INMM CAPITAL, LLC,
17
                        Defendants,
18
19           Plaintiff Securities and Exchange Commission (“SEC”), having applied for an
20     order directing that all pleadings and other documents filed with the Court in the
21     above-captioned case be unsealed, and good cause appearing therefore,
22           IT IS HEREBY ORDERED that the entire file and the docket in this action
23     be unsealed, and that all documents submitted to the Court in this action, including,
24                    The SEC’s Application to Seal and the proposed Sealing Order;
25                    the SEC’s Complaint;
26                    Civil Cover Sheet;
27                    Summons;
28     ///
     Case 2:21-cv-02927-CAS-GJS Document 20 Filed 04/06/21 Page 2 of 3 Page ID #:1830




1                the SEC’s Ex Parte Application for Orders (1) Freezing Assets; (2)
2                 Requiring Accountings; (3) Prohibiting Destruction of Documents; and
3                 (4) To Set a Hearing on an Order to Show Cause;
4                the SEC’s Memorandum of Points and Authorities in Support of its Ex
5                 Parte Application for Orders (1) Freezing Assets; (2) Requiring
6                 Accountings; (3) Prohibiting Destruction of Documents; and (4) To Set a
7                 Hearing on an Order to Show Cause;
8                the Declaration of Lance Jasper in Support of the SEC’s Ex Parte
9                 Application for Orders (1) Freezing Assets; (2) Requiring Accountings;
10                (3) Prohibiting Destruction of Documents; and (4) To Set a Hearing on
11                an Order to Show Cause;
12               the Declaration of Lorraine Pearson in Support of the SEC’s Ex Parte
13                Application for Orders (1) Freezing Assets; (2) Requiring Accountings;
14                (3) Prohibiting Destruction of Documents; and (4) To Set a Hearing on
15                an Order to Show Cause;
16               the Declaration of Patrick Younan;
17               the Declaration of James Russell;
18               the Declaration of Melinda LeMoine;
19               the Declaration of Brett Cravatt;
20               the Declaration of Jacob Wunderlin
21               the Declaration of Joseph deAlteris
22               the Declaration of Matthew Schweinzger; and
23     ///
24     ///
25     ///
26     ///
27     ///
28     ///

                                                      1
     Case 2:21-cv-02927-CAS-GJS Document 20 Filed 04/06/21 Page 3 of 3 Page ID #:1831




1                 the [Proposed] Order: (1) Freezing Assets; (2) Requiring Accountings;
2                  (3) Prohibiting Destruction of Documents; and (4) To Set a Hearing on
3                  an Order to Show Cause.
4            IT IS SO ORDERED.
5      Dated: April 6, 2021                       __                       _____
                                                  THE HON. CHRISTINA A. SNYDER
6                                                 UNITED STATES DISTRICT JUDGE
7
       Presented by:
8      Kathryn C. Wanner
       M. Lance Jasper
9      Attorneys for Plaintiff
       Securities and Exchange Commission
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
